Exhibit 10.01

CONSULTING AGREEMENT

THIS CONSULTING SERVICES AGREEMENT (the “Agreement”), is entered into as of
April 1, 2014 by and between MeadWestvaco Corporation, a Delaware corporation
(the “Company”), James A. Buzzard (“Consultant”).

BACKGROUND

The Company wishes to obtain the services of Consultant for the purpose of
providing advisory services to the Company in support of the company’s
manufacturing and commercial activities and Consultant wishes to provide such
services, all subject to the terms and condition of this Agreement.

The Company and Consultant acknowledge that Consultant’s relationship with the
Company is one of confidence and trust and will involve Consultant being privy
to confidential information including but not limited to information that
qualifies as a trade secret under applicable law

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and intending to be legally bound hereby, the Company and Consultant hereby
agree as follows:

1. Services to be Provided. During the term of this Agreement, Consultant shall
provide the Company with advisory services in support of the development of
certain projects and initiatives relative to the company’s manufacturing and
commercial activities as specified from time to time (the “Services”).

2. Term. The initial term of this Agreement shall begin on April 1, 2014 and
shall continue until September 30, 2014 unless terminated prior thereto pursuant
to paragraph 6 below.

3. Compensation; No Benefits.

(a) As compensation for Consultant’s performance of the Services to be performed
under this Agreement, Company shall pay Consultant a monthly retainer of
$15,000. Company agrees to pay Consultant for reasonable travel and other
expenses directly related to Company work upon the submission of suitable
invoices in accordance with customary Company policy. Payment of expenses will
be approved only after a review of all documentation supporting such expenses
consistent with such Company policy.

(b) Consultant is not an employee of Company and will not be entitled to
participate in or receive any benefit or right as a Company employee under any
Company employee benefit and welfare plans, including, without limitation,
employee insurance, pension, savings and security plans as a result of his/her
entering into this Agreement.

4. Independent Contractor; Performance.

(a) Independent Contractor Status. For purposes of this Agreement and all
Services to be provided hereunder, Consultant (and any individual or entity
acting on his behalf) shall not be considered a partner, co-venturer, agent,
employee, or representative of the Company, but shall



--------------------------------------------------------------------------------

remain in all respects an independent contractor, and neither party shall have
any right or authority to make or undertake any promise, warranty or
representation, to execute any contract, or otherwise to assume any obligation
or responsibility in the name of or on behalf of the other party.

(b) Performance. Consultant will perform all Services in a professional manner,
consistent with industry standards, in accordance with the highest ethical
standards, and in compliance with applicable legal and regulatory requirements.
Consultant (and any employee or entity actin on his behalf) shall also comply
with the terms and conditions of the MeadWestvaco Code of Conduct (“Code of
Conduct”) and is encouraged to report or ask questions about any conduct
observed or performed by a MeadWestvaco employee, which Consultant believes
violates any policy addressed in the Code of Conduct as in effect on the date of
this Agreement (or as subsequently amended or replaced).

(c) Survival. The provisions of this paragraph 4 shall survive the expiration or
sooner termination of the term of this Agreement.

5. Confidentiality.

(a) Company Information. Consultant agrees at all times during the term of this
Agreement and thereafter, to hold in strictest confidence, and not to use,
except in connection with Consultant’s performance of the Services, and not to
disclose to any person or entity without written authorization of the President
or Chairman of the Company, any Confidential Information of the Company. As used
herein, “Confidential Information” means any Company proprietary or confidential
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customer lists and
customers, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, marketing, distribution and sales
methods and systems, sales and profit figures, finances and other business
information disclosed to Consultant by the Company, either directly or
indirectly in writing, orally or by drawings or inspection of documents or other
tangible property. Confidential information also includes, but is not limited
to, information that qualifies as a trade secret under applicable law. However,
Confidential Information does not include any of the foregoing items which have
become publicly known and made generally available through no wrongful act of
Consultant.

(b) Consultant-Restricted Information. Consultant agrees that during the term of
this Agreement Consultant will not improperly use or disclose any proprietary or
confidential information or trade secrets of any person or entity with whom
Consultant has an agreement or duty to keep such information or secrets
confidential.

(c) Third Party Information. Consultant recognizes that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees at all times during the term of this Agreement and
thereafter, to hold in strictest confidence, and not to use, except in
connection with Consultant’s performance of the Services, and not to disclose to
any person or entity, or to use it except as necessary in performing the
Services, consistent with the Company’s agreement with such third party.

(d) Survival. The provisions of this paragraph 5 shall survive the expiration or
sooner termination of the term of this Agreement.



--------------------------------------------------------------------------------

6. Termination. Notwithstanding the provisions of paragraph 2: the Company may
terminate the term of this Agreement (i) for any reason whatsoever upon thirty
(30) days’ prior written notice to Consultant, and (ii) immediately upon written
notice to Consultant, if Consultant engages in misconduct, or if any of the
Services is performed or is being performed in an unsatisfactory manner, each of
which shall be as determined by the Company in its sole discretion. In the event
of any termination of the term of this Agreement, the Company shall be
responsible for any portion of the compensation owned to Consultant under
paragraph 3 for any Services rendered prior to the effective date of such
termination. Within five days after any termination of the term of this
Agreement, Consultant shall deliver to the Company all work product resulting
from the performance of the Services.

7. No Conflicting Agreements. Consultant represents that Consultant is not a
party to any existing agreement which would prevent Consultant from entering
into and performing this Agreement. Consultant will not enter into any other
agreement that is in conflict with Consultant’s obligations under this
Agreement.

8. Return of Company Property. Promptly upon the expiration or sooner
termination of the term of this Agreement, and earlier if requested by the
Company at any time, Consultant shall deliver to the Company (and will not keep
in Consultant’s possession or deliver to anyone else) all Confidential
Information of the Company and all software, documentation devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by Consultant
as part of or in connection with the Services or otherwise belonging to the
Company. Consultant shall not remove any the Company property from the Company
premises without written authorization from the Company.

9. Equitable Relief. Consultant agrees that it would be impossible or inadequate
to measure and calculate the Company’s damages from any breach of the covenants
set forth in paragraphs 5 and 8 of this Agreement. Accordingly, Consultant
agrees that if Consultant breaches any of such covenants, the Company will have
available, in addition to any other right or remedy available, the right to
obtain an injunction from a court of competent jurisdiction restraining such
breach or threatened breach and to specific performance of any such provision of
this Agreement restraining such a breach (or threatened breach) and to specific
performance of this Agreement. Consultant further agrees that no bond or other
security shall be required in obtaining such equitable relief and hereby
consents to the issuance of such injunction and to the ordering of specific
performance.

10. Entire Agreement, Amendment and Assignment. This Agreement is the sole
agreement between Consultant and the Company with respect to the Services to be
performed hereunder and it supersedes all prior agreements and understandings
with respect thereto, whether oral or written. No modification to any provision
of this Agreement shall be binding



--------------------------------------------------------------------------------

unless in writing and signed by both Consultant and the Company. No waiver of
any rights under this agreement, will be effective unless in writing signed by
the party to be charged. All of the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of Consultant
hereunder are of a personal nature and shall not be assignable or delegable in
whole or in part by Consultant.

11. Governing Law. This Agreement shall be governed by and interpreted in
accordance with laws of the Commonwealth of Virginia without giving effect to
any conflict of laws provisions. Consultant consents to personal jurisdiction of
the state and federal courts located in the Commonwealth of Virginia for any
lawsuit filed there against Consultant by the Company arising from or related to
this Agreement, to the exclusion of all other courts, and Consultant accepts
service of process by registered or certified mail to the address set forth
below (or to such other address provided to the Company) as if Consultant were
personally served within the Commonwealth of Virginia.

12. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the date first above written.

 

By:  

/s/ Robert A. Feeser

Name:   Robert A. Feeser Title:   Executive Vice President Date:  

June 3, 2014

James A. Buzzard

/s/ James A. Buzzard

Date:  

June 3, 2014